1 Reported in 189 P.2d 473.
SIMPSON, STEINERT, AND ROBINSON, JJ., dissent.
Heinie Berger and thirteen others, doing business as a limited partnership under the firm name and style of Aleutian Islands Navigation Company, Limited, brought this action to enjoin the Sailors Union of the Pacific, a labor organization, and Edward L. Coester et al., members and officers of the sailors' union, from picketing the partnership's motorship Garland and from hindering any person from transacting business with the plaintiffs in connection with the operation of the Garland.
Hearing to the court on order to show cause why injunction should not be granted, resulted in entry of decree denying the application for an injunction. Plaintiffs appealed.
The limited partnership, composed of appellants, was engaged in carrying freight between Seattle and Alaska on the *Page 811 
motorship Garland, a small vessel which was chartered from the Berger Transportation Company for a charter hire of sixty per cent of the profits. Each limited partner contributed one thousand dollars, which was paid into the partnership fund and used as an operating fund. The investment of any partner, when he withdrew from the partnership, was refunded. It was not a requisite of admission to the partnership that one be a member or nonmember of any union. Each limited partner was allowed a drawing account of a designated sum monthly which was charged against the entire operating cost of running the vessel, and the net profit, after payment of sixty per cent of the charter hire, was divided equally among the limited partners according to the duration of such partner's term of membership in the partnership.
Prior to December 31, 1946, the Garland made one trip to Alaska. It made one trip in January, 1947. In February, 1947, appellants brought their motorship alongside a wharf in Seattle to be loaded with freight for another trip to Alaska. While loading a cargo of approximately five hundred tons, about eighty-five tons of which had been loaded by noon, a picket line was established by respondents, and the longshoremen refused to cross the picket line to continue loading the ship.
Appellants insist that the ship was operated by a limited partnership, in which Heinie Berger was the general partner and the crew members were the limited partners. Respondents contend that the partnership is a mere sham, and that the monthly drawing accounts were in fact wages of the limited partners.
In the course of operating the vessel, certain crew members or limited partners left the ship and others joined it in their stead. When the men left the ship, they left the partnership. When one of the partners left the ship in November, 1946, he was paid the stipulated drawing account from which income tax deductions were made, doubtless upon the theory that his relationship to that of the partnership was that of an employee. The Berger Transportation Company, *Page 812 
from which the Garland was chartered, retained complete control of the venture, as is manifested by the fact that Heinie Berger, a major stockholder of the Berger Transportation Company, is designated the general partner and has complete control of the partnership business.
[1] The relationship is not distinguishable from that of the usual employment. The crew members were exchanging their labor for compensation and performed their duties under the supervision of a man who possessed and exercised the power to direct them, as well as to discharge them. See Skrivanich v. Davis, ante p. 150, 186 P.2d 364, in which the authorities are collected to the effect that the duties performed, as in the case at bar, by respondents, constitute personal services, and that the remuneration received by them is wages. In other words, the relationship in the case at bar is, as contended by respondents, one of master and servant.
In addition to the circumstances recited, from which respondents contend that respondent union has a valid interest in the welfare of persons employed as with the limited partnership, is the fact that three members of the crew, at the time the picketing commenced, were members of respondent union and each held a union card evidencing their rights and privileges in the matter of representation concerning terms and conditions of employment.
There is evidence that all of the ships engaged in Alaska trade except the Garland do not employ any unlicensed members of their deck department who are not members of the Sailors Union of the Pacific and holders of certificates as able-bodied seamen and have had at least eighteen months' experience at sea. There is evidence also that of the seven unlicensed members of the deck department of the Garland, only one was an able-bodied seaman and only four were members of the union.
It was the purpose of the picketing to persuade appellants to enter into an agreement with respondent union in order that there might be on the Garland a union delegate through whom the union would be apprised of conditions and practices *Page 813 
on that ship, thereby assuring a reasonable standard of pay, comparable to that established on numerous ships with which the Garland had been competing.
There was no violence or vile language on the part of the pickets except in an isolated instance, when one officer of respondent union applied a vile epithet to the captain of the Garland when the captain was on the wharf where the vessel was loading. On occasions the pickets wore arm bands labeled "S.U.P. Pickets." There is no evidence that the pickets were endeavoring to convey any information to the public, other than the fact that they were picketing appellants' vessel.
[2] The facts recited above establish the existence of a labor dispute, hence injunction will not lie to prohibit respondent labor union and its members from peacefully picketing appellants' motorship Garland for the purpose of completely unionizing that vessel's crew, of which four were members of the union. Rem. Rev. Stat. (Sup.), § 7612-1 [P.P.C. § 695-1] etseq.
The judgment is affirmed.
MALLERY, C.J., concurs.